Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-22, drawn to a method of etching a fluid channel and air gaps for a waveguide structure.
Group II, claims 23-39 and 44, drawn to a waveguide structure with a fluid channel and air gaps.
Group III, claims 40-43, drawn to a method of forming trenches and doping a waveguide portion.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the composition of claim 1, this technical feature is not a Craighead et al (US 6,438,279 B1).
Craighead discloses a method comprising etching a fluid channel 16 into the waveguiding layer 14 (col.6, lines 56-60);  etching a first air-gap and a second air gap into the waveguiding layer (areas surrounding solid-core waveguide 18, 20; col.6, lines 56-60); wherein etching the first and second air-gaps creates a solid-core waveguide 18, 20 (Fig. 1) in the waveguiding layer between the first air-gap and the second air-gap (as depicted in Fig.1); and affixing a cover layer 44 to the waveguiding layer to enclose the fluid channel (col.7, lines 14-17).
By disclosing the method of claim 1, Craighead shows that the shared special technical feature does not make a contribution over the prior art and lack of unity exists.

Request for Election by Telephone
During a telephone conversation with Joshua Crawford on September 21, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-44 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10 and 12-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, lines 3, 5 and 7, and in claims 4, 10, 12 and 13, the phrase “at once” is unclear because the layers are etched sequentially, not at the same time.  The phrase can be simply deleted.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Craighead et al (US 6,438,279 B1).
Craighead discloses a method for fabricating a waveguide structure to form at least one solid-core waveguide 17 (col.3, lines 50-53) from a waveguiding layer 14 (col.5, line 64-col.6, line 5, Fig.1), the method comprising: 
etching a fluid channel 16 into the waveguiding layer 14 (col.6, lines 56-60);  
etching a first air-gap and a second air gap into the waveguiding layer (areas surrounding solid-core waveguide 18, 20; col.6, lines 56-60); 
wherein etching the first and second air-gaps creates a solid-core waveguide 18, 20 (Fig. 1) in the waveguiding layer between the first air-gap and the second air-gap (as depicted in Fig.1); and 
affixing a cover layer 44 to the waveguiding layer to enclose the fluid channel (col.7, lines 14-17).
	As to claim 21, Craighead discloses dry etching (col.3, lines 37-39). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 5-8, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Craighead et al (US 6,438,279 B1), as applied to claim 1, and further in view of Crafts et al (US 2003/0219192 A1).
	As to claim 2, Craighead broadly discloses etching into multiple dielectric layers (“reactive ion etching in dielectric layers” col.2, line 40), but fails to explicitly disclose a first oxide and a second oxide layer as cited.
	Crafts teaches a method for fabricating a waveguide structure using two oxide layers.  Crafts discloses to form a first oxide 32 (“buffer 32” such as thermal oxide or SiO2 [0027]) as the undercladding for a waveguide core 34 [0028].  Then a second oxide layer 36 (overcladding layer of doped silica glass [0028]) is deposited over the first oxide layer (Fig.1).  The second oxide layer is doped to lower the refractive index [0028], thereby providing the cited second oxide with a lower refractive index than the first oxide layer.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the oxide layers as cited in the method of Craighead 
	As to claim 3, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to etch as cited in the modified method of Craighead in order to form waveguides with desired dimensions according the mask pattern.
	As to claim 5, Crafts teaches doping to lower the refractive index [0028], which encompasses the cited doping.
	As to claims 6-8, 19-20, the citing doping is within the scope of one skilled in the art to design the waveguide according to desired properties.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to dope as cited in the modified method of Craighead in order to provide the waveguide with desired properties for guiding light.
	As to claim 22, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form an end of the solid-core waveguide as cited in the modified method of Craighead as an obvious matter of design choice in order to for an optical chip with desired properties.

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Craighead et al (US 6,438,279 B1), as applied to claim 1, and further in view of Qian et al (US 2018/0081207 A1).
	As to claim 18, Craighead fails to disclose an alignment feature as cited.  Qian teaches a method of manufacturing integrated optical devices in which alignment features are used.  Qian teaches to align a waveguide 14 with an optical fiber 18 by a microfabricated fiber alignment .

Allowable Subject Matter
Claims 4, 10 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9, 11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or suggest a method for fabricating a waveguide structure comprising a waveguiding layer of a third oxide layer to a second side, opposite the first side, of the second oxide layer, wherein the third oxide layer has a third index of refraction lower than the first index of refraction, and etching the fluid channel comprises etching into the third, second, and first oxide layers at once; etching the first air gap comprises etching into the third, second, and first oxide layers at once; and etching the second air gap comprises etching into the third, second, and first oxide layers, as in the context of claim 4.
The closest prior art, Craighead and Crafts, teach a method of etching oxide layers to form a waveguide structure and a fluid channel in a waveguiding layer.  However, Craighead and Crafts fail to disclose etching three oxide layers, as in the context of claim 4.  While the presence .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art is cited to show general etching methods of waveguide structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458. The examiner can normally be reached Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ANITA K ALANKO/Primary Examiner, Art Unit 1713